Motion for reargument granted insofar as to direct respondent-appellant to serve and file new points on or before February 24, 1976; petitioner-respondent to file new points on or before March 2, 1976; with reply points, if any, to be served and filed on or before March 9, 1976. Any incorrect interpretation of the facts contained in this court’s memorandum decision was a result of the lack of analysis of all possible alternatives in the briefs submitted by counsel for both sides. We expect that, upon reargument, the briefs to be submitted will set forth the facts with clarity and that they focus upon the relevant issues to be determined. Concur—Stevens, P. J., Markewich, Kupferman, Capozzoli and Lynch, JJ.